Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment filed on January 12, 2022 (hereinafter “Am.”) has been entered.
Examiner’s Amendment
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
2.	Authorization for this examiner’s amendment was given in an interview with Mr. Christopher George on February 4, 2022.
	In the claims:
a.	Claim 21, line 7, delete “at the first end”; and
b.	Claim 29, line 7, delete “at the first end”; and
c.	Claim 37, line 6, delete “at the first end”. 
Reasons for Allowance
1.	Claims 21-40 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
a.	Claim 21 is allowed due to the following limitations in light of the specification as seen in Pub. No. US 20210239235 (Pub.’235) of this application, and the drawings.  Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) cited MPEP § 2111.01.
a spring (126, FIG. 1) disposed between the body (115) and the piston (124), and wherein the piston assembly (120) includes a friction mechanism (122, FIG. 1, Pub.’235 ¶ 39 et seq.) disposed at the second end (125) opposite of the first end (123), wherein the friction mechanism (122) includes a friction disc (122, FIG. 1) configured to engage together the piston (124) and the input drive assembly (130), and wherein an adjustable area (135, FIG. 1, Pub.’235 ¶ 39 et seq.) is defined within the body (115) between the second end (125) and the input drive assembly (130). (Reference characters, figures, Pub.’235 paragraphs, and emphases added)

	b.	Claim 29 is allowed due to similar limitations in claim 21 and the limitations:
the actuator assembly (90) further comprises a control valve assembly (140, FIG. 2, Pub.’235 ¶ 42) configured to provide and egress a motive fluid to the adjustable area (135) between the piston (124) and the input drive assembly (130); and
a controller (210, FIG. 3) including:
at least one memory (Pub.’235 ¶ 56);
instructions (Pub.’235 ¶ 56); and
processor circuitry (212, FIG. 3, Pub.’235 ¶ 56) to execute the instructions configured to provide a signal to the control valve assembly (140) of the actuator assembly (90). (Reference characters, figures, Pub.’235 paragraphs, and emphases added)

	c.	Claim 37 is allowed due to similar limitations in claim 21 and the limitations:
means (122, Pub.’235 ¶¶ 9, 10, 35, Am. p. 6) for engaging together a piston (124) and an input drive assembly (130)……. 

means (210, FIG. 3, Pub.’235 ¶¶ 15, 46, 54-59, Am. p. 6) for providing and egressing a motive fluid to the adjustable area between the piston and the input drive assembly.  (Reference characters, figures, Pub.’235 paragraphs, Am. page, and emphases added)

At the outset, the written description makes clear that the terms “configured to” in the claims have a narrow meaning “made to” or “designed to” as seen in Pub.’235 at ¶ 9 et seq.  See the term “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  
Second, the objection to the specification, the claim interpretation under 35 USC 112(f) and the rejection under 35 USC 112 set forth in the prior Office action (OA) on August 13, 2021 are withdrawn in view of Applicant’s amendments and arguments on pp. 6-8 of Am.  
With respect to the art rejection under 35 USC 102, the Examiner respectfully submits that Applicant's arguments on p. 9 of Am. are not based on the limitations appeared in claims 21, 29 and 37.  As noted, Applicant argued that the spring 53 of Okuno is not disposed between Okuno's body 33 and Okuno's piston 49.  However, e.g., original claim 21 claimed "a spring disposed at the first end between the body and the piston."   (Emphasis added).  Under broadest reasonable interpretation rule during examination (MPEP § 2111), it is reasonable to interpret that Okuno's spring 53 is disposed between the first end of Okuno's body 33 and Okuno's piston 49 as seen in the Appendix attached to the prior OA.  Applicant’s agreement to delete the term “at the first end” in claims 21, 29 and 37 overcomes this rejection.   In fact, if a person having ordinary skill in the art (PHOSITA) at the time the application was filed to rearrange Okuno’s spring 53 (FIG. 5) to be between the body 33 and the piston 49, the PHOSITA would destroy the piston 49; thus, render Okuno’s actuator assembly to be “inoperable for its intended purpose” or alter Okuno’s “principle of operation.”    See MPEP §§ 2143.01(V-VI).  
  None of the cited references, either alone or in combination, teaches or suggests all of the structural and functional limitations required in claims 21, 29 and 37.  See MPEP § 2143.03 (A functional limitation must be evaluated and considered, just like any other limitation of the claim, for what it fairly conveys to the PHOSITA in the pertinent art in the context in which it is used) and In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970) (“All words in a claim must be considered in judging the patentability of that claim against the prior art”) cited in MPEP § 2143.03.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Schnell (US 7,909,147) teaches an actuator fail fix assembly (id. abstract), the actuator assembly comprising: an output shaft (41, FIG. 3); an input drive assembly (57, 116; FIGS. 3, 5-6, 13-14; col. 4, l. 50 et seq.); a piston assembly (11, 22; FIGS. 1, 3; col. 2, l. 59 et seq.) comprising a body (11, col. 2, ll. 64-col. 3, l. 15) surrounding a piston (22) moveable within the body (11), wherein the body (11) defines a first end (at 12 in FIG. 3) and a second end (at 13 in FIG. 3) opposite thereof between which the piston (22) is moveable within the body (11), and wherein the piston assembly includes a spring (84, FIG. 3, col. 6, ll. 1-8) disposed between the body (11) and the piston (22); and friction mechanism (90) comprising friction discs (91, 92; col. 6, l. 9 et seq.).  Ibid. claims 1-16.  
However, Schnell does not teach or suggest, inter alia, an adjustable area defined within the body between the second end and the input drive assembly in claims 21 and 37; and a controller including at least one memory, instructions and processor circuitry to execute the instructions configured to provide a signal to the control valve assembly of the actuator assembly in claim 29.  
Communication
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to VINH LUONG whose telephone number is (571) 272-7109.  The examiner
can normally be reached on Monday-Friday, 9:00 AM ET – 6:00 PM ET.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINH LUONG/Primary Examiner, Art Unit 3656